DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/017728, filed May 8, 2018 and claims foreign priority of Japanese Patent Application No. 2017-096471, filed May 15, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on April 15, 2021 in which Claims 1-5, 7 and 11 are cancelled and Claims 6 and 9 are amended to change the scope and breadth of the claims.  Claims 6 and 8-10 are pending in the instant application, which will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see page 1, 2nd paragraph of the Remarks, filed April 15, 2021, with respect to Claims 6 and 8-10 have been fully considered and are persuasive. The rejection of Claims 6 and 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claims 6 and 9.

The following is a new ground or modified rejection necessitated by the Applicants Amendment filed on April 15, 2021, wherein the limitations in pending independent Claims 6 and 9 as amended now have been changed; Claim 8 depend from Claim 6; Claim 10 depend from Claim 9.  The limitations in the amended claims have been changed and the breadth of the claims have been changed.  Therefore, rejections from the previous Office Action, dated March 1, 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 8 of Claim 6, the description of “ɑ” is incomplete since it is not clear what is meant by “no element”, which renders Claim 6 as indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6, 8, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13 of Matsusue U.S. Patent No. 10,975,518 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicants claim fine cellulose fibers and a method for producing the fine cellulose fibers, in which a part of a plurality of hydroxy groups of cellulose fibers are substituted with a functional group represented by the following structural formula to introduce an ester of phosphorous acid, and substituted with a carbamate group to introduce a carbamate: [Structural formula]  

    PNG
    media_image1.png
    131
    251
    media_image1.png
    Greyscale

wherein, in structural formula, ɑ is any one of a number of element, R and NHR, R is one of a hydrogen atom, a saturated linear hydrocarbon group, a saturated branched hydrocarbon group, a saturated cyclic hydrocarbon group, an unsaturated linear hydrocarbon group, an unsaturated branched hydrocarbon group, an aromatic group and a derivative group thereof, and β is a cation of an organic substance or an inorganic substance; and wherein a degree of substitution of the plurality of hydroxy groups in the cellulose fibers by the carbamate group ranges from 0.02 to 0.15, wherein the degree of 
	The Matsusue patent discloses cellulose microfibers in the claims thereof, wherein a part of a plurality of hydroxy groups of cellulose fibers is substituted with a functional group represented by the following structural formula (1) to introduce an ester of phosphorous acid: Structural formula (I) 

    PNG
    media_image2.png
    78
    214
    media_image2.png
    Greyscale

where ɑ is any of none, R, and NHR, R is any of a hydrogen atom, a saturated-linear hydrocarbon group, a saturated-branched hydrocarbon group, a saturated-cyclic hydrocarbon group, an unsaturated-linear hydrocarbon group, an unsaturated-branched 
hydrocarbon group, an aromatic group, and derivative groups thereof, and β is a cation consisting of an organic substance or an inorganic substance;  and wherein a degree of substitution of the plurality of hydroxy groups in the cellulose fibers by the functional group represented by the structural formula (1) ranges from 0.01 to 0.55, wherein the degree of substitution is an average number of substitutions of the functional group represented by the structural formula (1) with respect to one glucose unit in the cellulose fibers.  The Matsusue patent discloses the cellulose microfibers thereof wherein part of the hydroxy groups of cellulose fibers is substituted with a carbamate group.  This description of the claimed cellulose microfibers in the Matsusue patent embraces the description of the fine cellulose fibers recited in instant Claims 6 and 8.
	The Matsusue patent further discloses in the claims thereof a method for manufacturing cellulose microfibers comprising: providing cellulose fibers having a plurality of hydroxy groups, adding an additive (A) consisting of at least one of a phosphorous acid and a metal phosphite and an additive (B) consisting of at least one of urea and a urea derivative to the cellulose fibers; heating and washing the cellulose fibers to which the additive (A) and the additive (B) have been added such that an ester of phosphorous acid is introduced; and fibrillating the cellulose fibers; wherein the heating is performed until a degree of substitution of the plurality of hydroxy groups in 
	The instantly claimed fine cellulose fiber and method of producing fine cellulose fibers differ from the cellulose microfibers and method of manufacturing the cellulose microfibers by reciting the degree of substitution of the carbamate groups ranging from 0.02 to 0.15.
	However, the specification of the Matsusue patent discloses that the degree of substitution of the carbamate group is preferably 0.01 to 0.5 (see column 4, lines 26 and 27), which cover the degree of substitution of the carbamate groups ranging from 0.02 to 0.15 recited in the instant claims. Accordingly, the instantly claimed invention is not patentably distinct from Claims 1 and 3-13 disclosed in the Matsusue U.S. Patent No. 10,975,518 B2.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623